           Case 1:19-cr-00397-BLW Document 32 Filed 02/18/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO

UNITED STATES OF AMERICA,

               Plaintiff,                          Case No. 1:19-cr-00397-BLW

     v.                                            ORDER ADOPTING AMENDED
ALVIN WILLIE GEORGE,                               REPORT AND
                                                   RECOMMENDATION
               Defendant.




         Before the Court is a Report and Recommendation (Dkt. 30), as amended by the

Amended Report and Recommendation (Dkt. 31), filed by the United States Magistrate

Judge. On January 14, 2021, Defendant Alvin Willie George appeared before the

Magistrate Judge to enter a change of plea pursuant to a written plea agreement. The

Magistrate Judge conducted the plea hearing and concluded there is a factual basis for

Defendant’s plea of guilty to the charges contained in Counts One and Two of the

Indictment (Dkt. 1), and that it was entered voluntarily and with full knowledge of the

consequences. No objections to the Amended Report and Recommendation have been

filed.

         The Court now has reviewed the record, and finds that the requirements of Rule 11

have been met. See United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003).

Specifically, the Court finds that the Magistrate Judge adhered to the requirements of

Rule 11(b); that under Rule 11(b)(2), the Defendant’s plea was voluntary and not the




ORDER ADOPTING REPORT AND RECOMMENDATION - 1
           Case 1:19-cr-00397-BLW Document 32 Filed 02/18/21 Page 2 of 2




result of force or threats or promises apart from the plea agreement; and that a factual

basis for the plea exists. See id. Accordingly,

       NOW THEREFORE IT IS HEREBY ORDERED that the Report and

Recommendation (Dkt. 30), as amended by the Amended Report and Recommendation

(Dkt. 31) shall be, and the same is hereby, ADOPTED as the decision of the District

Court and incorporated fully herein by reference.

       IT IS FURTHER ORDERED that the Defendant’s plea of guilty to the crimes

charged in Counts One and Two of the Indictment (Dkt. 1) shall be, and the same is

hereby, ACCEPTED by the Court as a knowing and voluntary plea supported by an

independent basis in fact containing each of the essential elements of the offense.

       IT IS FURTHER ORDERED that Defendant Alvin Willie George is found to be

GUILTY as to the applicable crimes charged in Counts One and Two of the Indictment

(Dkt 1).

                                   DATED: February 18, 2021



                                   B. LYNN WINMILL
                                   Chief U.S. District Court Judge




ORDER ADOPTING REPORT AND RECOMMENDATION - 2
